Exhibit 99.1 News Release CommScope Announces First Quarter 2009 Results ● First quarter net sales of $742 million; Orders of $779 million ● Net loss of $21 million or $0.29 per share ● Adjusted net income, excluding special items, of $11 million or $0.14 per share ● Operating income of $9 million and adjusted operating income, excluding special items, of $45 million ● Cash flow from operations increased seven percent year over year to $85 million ● Reduced debt more than $200 million in the first quarter HICKORY, NC, April 28, 2009—CommScope, Inc. (NYSE: CTV), a global leader in infrastructure solutions for communications networks, reported revenue of $742.3 million and a net loss of $20.5 million, or $0.29 per share, for the quarter ended March 31, The reported net loss includes after-tax charges of $15.3 million for the amortization of purchased intangibles, $8.6 million for the loss on extinguishment of debt and $7.6 million in restructuring and other special items.Excluding these special items, adjusted first quarter 2009 earnings were $11.0 million, or $0.14 of diluted earnings per share.(A reconciliation of reported GAAP results to adjusted results for the quarter is attached). For the first quarter of 2008, CommScope reported revenue of $1.0 billion and a net loss of $11.0 million, or $0.16 per share.The reported net loss included several special charges related to the acquisition of Andrew Corporation.These after tax charges were $34.3 million for inventory-related purchase accounting adjustments, $18.5 million for the amortization of purchased intangibles, $2.8 million of cost related to debt reduction and $2.1 million for acquisition and restructuring costs.Excluding these items, adjusted first quarter 2008 earnings were $46.7 million, or $0.59 per diluted share. “The first quarter was an exceptionally difficult quarter,” said Chairman and Chief Executive Officer Frank Drendel.“We entered 2009 with a market that was decelerating significantly as challenging economic conditions were compounded by customer and distributor inventory reductions. “However, we continue to see positive wireless fundamentals, including significant wireless subscriber growth in India and China as well as strong wireless data growth in more mature markets.We also expect strengthening sequential demand in the seasonally stronger second and third quarters.We believe that the combination of higher expected sales and meaningful cost reductions that we have implemented or have underway positions CommScope for strong earnings improvement as we move forward.” Sales Overview Sales declined 26.2 percent year over year primarily due to the overall weakness in the global economy.Sales in all segments were negatively affected by the significant economic downturn, decreased capital spending by telecommunication service providers and reductions in customer and distributor inventories.The year-over-year sales comparison was also affected by the negative impact of changes in foreign currency exchange rates of $26.6 million and the divestiture of the unprofitable Satellite Communications (SatCom) product line in early 2008. Sales by Segment ($ in millions) First First Fourth Quarter Quarter Quarter % Change 2009 2008 2008 YOY Sequential ACCG $ 325.9 $ 479.0 $ 386.3 -32.0 % -15.6 % Enterprise 144.0 211.5 194.1 -31.9 % -25.8 % Broadband 114.2 135.5 132.6 -15.7 % -13.9 % WNS 159.0 180.6 150.2 -12.0 % 5.9 % Inter-segment eliminations (0.8 ) (1.5 ) (1.4 ) n/a n/a Total CommScope Net Sales $ 742.3 $ 1,005.1 $ 861.8 -26.2 % -13.9 % Sales by Region ($ in millions) First First Fourth Quarter Quarter Quarter % Change 2009 2008 2008 YOY Sequential United States $ 359.6 $ 505.6 $ 403.4 -28.9 % -10.9 % Europe, Middle East & Africa 176.3 274.8 232.6 -35.8 % -24.2 % Asia Pacific 146.5 150.7 138.5 -2.8 % 5.8 % Other Americas 60.7 75.5 88.7 -19.6 % -31.6 % Subtotal International $ 383.5 $ 501.0 $ 459.8 -23.5 % -16.6 % Inter-segment eliminations (0.8 ) (1.5 ) (1.4 ) n/a n/a Total CommScope Net Sales $ 742.3 $ 1,005.1 $ 861.8 -26.2 % -13.9 % Antenna, Cable and Cabinet Group (ACCG) segment sales declined 32.0 percent year over year to $325.9 million, primarily due to lower sales in the North America and Europe, Middle East and Africa (EMEA) regions, somewhat offset by higher sales in Asia.The largest portion of the decline in North American sales can be attributed to lower wireline cabinet sales as major U.S. carriers slowed spending on environmentally secure enclosures and reduced inventory levels.Approximately 12 percent of the decrease in year-over-year sales in ACCG resulted from the negative impact of foreign currency exchange rates. Enterprise segment sales declined 31.9 percent year over year to $144.0 million as a result of challenging global business conditions.Sales declined in all major regions as the global economic recession caused a slowdown in information technology spending.Sales were also negatively affected as CommScope’s distribution partners significantly reduced inventory levels. Broadband segment sales declined 15.7 percent year over year to $114.2 million, primarily due to lower international sales, particularly in EMEA and Central and Latin America.In addition, sales to North American operators were lower year over year mainly due to the continued weakness in residential construction. Wireless Network Solutions (WNS) segment sales decreased 12.0 percent year over year to $159.0 million.The WNS year-over-year sales decline was largely due to the restructuring of an unprofitable relationship with a major OEM, the divestiture of the unprofitable SatCom business in early 2008 and the negative effect of foreign currency exchange rates. Approximately one-third of the decrease in year-over-year sales in WNS resulted from the negative impact of foreign exchange rates.The company experienced significantly higher sales and orders in the Asia Pacific region due primarily to expanding business opportunities with Chinese wireless operators. Total non-U.S. sales declined 23.5 percent year over year to $383.5 million, or 51.6 percent of total company sales, while U.S. sales fell 28.9 percent year over year to $359.6 million. External customer orders booked in the first quarter 2009 were $778.8 million. Operating Income Overview Operating income in the first quarter of 2009 was $9.0 million compared to $27.8 million for the comparable 2008 period.The year-over-year decline in operating income resulted primarily from lower manufacturing volumes due to lower sales as well as reductions in inventory levels.First quarter operating income was also negatively affected by warranty and restructuring charges.The benefits of lower raw material costs were not fully realized due to the higher cost inventory that was on hand at the beginning of the year.These factors were somewhat offset by lower operating costs, which included ongoing cost reduction measures and the suspension of cash bonus programs.Despite lower sales volumes, the company reported significant improvements in WNS and Broadband operating performance year over year. Excluding $24.5 million for the amortization of purchased intangible assets, $8.7 million of restructuring costs and $3.1 million of litigation charges, adjusted operating income in the first quarter of 2009 was $45.3 million, or 6.1 percent of sales. First Quarter 2009 Adjusted Operating Income by Segment ($ in millions) ACCG Enterprise WNS Broadband Total Operating income (loss) as reported $ (13.4 ) $ 7.4 $ 6.4 $ 8.6 $ 9.0 Amortization of purchased intangible assets 17.2 1.6 5.2 0.5 24.5 Restructuring costs 1.6 1.2 2.1 3.8 8.7 Litigation charge - - 3.1 - 3.1 Adjusted operating income $ 5.4 $ 10.2 $ 16.8 $ 12.9 $ 45.3 First Quarter 2008 Adjusted Operating Income (Loss) by Segment ($ in millions) ACCG Enterprise WNS Broadband Total Operating income (loss) as reported $ 20.4 $ 36.0 $ (31.9 ) $ 3.3 $ 27.8 Amortization of purchased intangible assets 18.1 1.6 8.3 0.5 28.5 Purchase accounting adjustments related to inventory 31.2 - 21.6 - 52.8 Restructuring costs - (0.3 ) - 0.4 0.1 Acquisition and one-time transition costs 2.0 - 0.9 - 2.9 Adjusted operating income (loss) $ 71.7 $ 37.3 $ (1.1 ) $ 4.2 $ 112.1 CommScope management believes that presenting operating income information excluding the special items noted above provides meaningful information to investors in understanding operating results and may enhance investors' ability to analyze financial and business trends, when considered together with the GAAP financial measures.In addition, CommScope management believes that these non-GAAP financial measures allow investors to compare period to period more easily by excluding items that could have a disproportionately negative or positive impact on results in any particular period. Commercial Highlights ● Andrew Solutions, the CommScope, Inc. division that is a world leader in wireless infrastructure, continues to benefit from its leading market position in China and won an important wireless infrastructure project for Sinopec Zhenhai Refining & Chemical Company in Ningbo, China. Andrew has long played a significant role in the Chinese market and recently provided solutions for numerous large projects such as the National Center for the Performing Arts, the Ministry of Environmental Protection Building, the Beijing-to-Tianjin and the Shijiazhuang-to-Taiyuan high speed railways, the Beijing Subway and the Shanghai Metro.Andrew also continues to have positive relationships with original equipment manufacturers (OEMs) supplying the Chinese market as well as China Unicom, China Telecom and China Mobile. ● Andrew’s HELIAX® 2.0 FXL, the energy-efficient, aluminum radio frequency (RF) cable for wireless base stations, won a gold award for green innovation in the Third Competition for Outstanding Information Applications Developments, organized by the China Information Industry Net, the Chinese media agency affiliated with the China Ministry of Industry and Information Technology. ● Andrew has been awarded multiple projects by numerous operators and OEMs around the world for the development of equipment for use in fourth generation (4G) networksboth Long Term Evolution (LTE) and WiMAX.Andrew is developing new cabinet- and tower-based solutionsincluding filters, amplifiers, antennas, repeaters and fully integrated base station RF offeringsfor multiple customers covering various LTE frequencies. The company has begun delivering initial products to customers for evaluation in anticipation of being market-ready when LTE begins initial trials and deployment in some markets over the next few quarters.Broad deployment of LTE is expected to commence in major markets in 2010 and 2011. ● Andrew created the Invex.NxG i.Walk, a total in-building test and measurement solution.The Invex.NxG i.Walk includes everything needed for confirming the proper design and placement of in-building antenna or repeaters prior to final installation, helping ensure optimal indoor wireless coverage. ● CommScope Enterprise Solutions introduced the next generation SYSTIMAX 360™ solution platform.SYSTIMAX 360 integrates copper, fiber and intelligence solutions to meet customers’ network infrastructure needs, regardless of company size, technology or industry.The solution delivers next generation 10G UTP with uncompromised performance and high-density formats with improved ergonomics while exceeding industry standards. ● The U.S. Department of Agriculture’s Rural Development Telecommunications Program has accepted CommScope’s BrightPath® fiber-to-the-home solution, enabling service providers seeking funding from the Rural Utilities Service (RUS) to propose the use of BrightPath products in business plans and applications they submit for RUS grants and loans. First Quarter 2009 Financial Highlights ● Gross margin for the first quarter 2009 was 22.7 percent and includes $3.6 million of intangible amortization and $3.1 million of litigation charges in Cost of Sales.Excluding these items, gross margin would have been 23.6 percent. ● SG&A expense for the first quarter 2009 was $101.2 million, down $33.0 million or 24.6 percent year over year primarily due to cost reduction efforts, including workforce reductions, lower sales volumes and the suspension of cash bonus programs. ● The company incurred the following special pretax charges: o $8.7 million related to restructuring at both Andrew and legacy CommScope business groups o $8.6 million for the extinguishment of debt, related to the conversion of a portion of the 1 percent convertible debentures o $3.1 million for litigation charges ● Net interest expense declined 15.3 percent year over year to $29.1 million, which includes $2.1 million related to the write off of deferred financing fees in connection with accelerated debt payments made in the first quarter.Cash interest expense was $26.1 million in the quarter. ● Non-cash equity-based compensation for the first quarter 2009 was $3.5 million. ● Total depreciation and amortization expense was $50.0 million for the first quarter 2009.Intangible amortization in the first quarter totaled $24.5 million and amortization and write off of deferred financing fees were $3.7 million. ● Net cash provided by operating activities rose 6.5 percent year over year to $85.4 million. ● CommScope reduced debt by $206.2 million during the first quarter 2009.The company repaid $179.8 million of its senior secured term loans during the quarter, including $171.6 million for the annual excess cash flow payment. The company also negotiated the conversion of $24.0 million in face value of 1 percent convertible senior subordinated debentures in exchange for 1.7 million shares of CommScope common stock.The company paid $175.5 million to redeem the remaining 1 percent debentures. To finance the redemption of these debentures, CommScope issued $100 million of 3.5 percent convertible senior subordinated debentures and borrowed $75 million under its senior secured revolving credit facility. Outlook CommScope management expects results to improve substantially in the seasonally strong second and third quarters.The company expects to benefit from seasonally-higher sales and production volumes, lower commodity costs and numerous cost reduction actions.CommScope management provided the following guidance for the second quarter of 2009: ● Revenue of$800 million to $850 million ● Adjusted operating income of $100 million to $125 million, excluding intangible amortization and special items ● Tax rate of 33 percent to 36 percent on adjusted pretax income “Despite an extraordinarily challenging first quarter of 2009, we increased cash flow from operations seven percent year over year to $85 million and reduced debt by $206 million,” said Executive Vice President and Chief Financial Officer Jearld Leonhardt.“While business conditions remain challenging and visibility is limited, we expect significant improvement in second quarter results and continue to believe we will maintain compliance with our financial covenants during 2009.” Conference Call Information CommScope plans to host a call today at 5:00 p.m. EDT to discuss first quarter results.
